UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from March 1, 2015 to March 31, 2015 Commission File Number: Commission File Number: Commission File Number: 333-141703-02 000-23108 033-54804 DISCOVER CARD DISCOVER CARD DISCOVER BANK EXECUTION NOTE TRUST MASTER TRUST I (Exact name of the issuing entity in (Exact name of the issuing entity in (Exact name of the respect of the Notes as specified in its respect of the Series 2007-CC Collateral sponsor and depositor charter) Certificate) as specified in its charter) Delaware Delaware Delaware (State or jurisdiction of incorporation or (State or jurisdiction of incorporation or (State or jurisdiction of incorporation or organization of the issuing entity) organization of the issuing entity) organization of the sponsor and depositor) c/o Wilmington Trust Company c/o Discover Bank 12 Read’s Way Rodney Square North 12 Read’s Way New Castle, Delaware 1100 North Market Street New Castle, Delaware Wilmington, Delaware 19720 19890-0001 (Address of principal executive offices (Address of principal executive offices (Address of principal executive offices of the issuing entity) of the issuing entity) of the sponsor and depositor) 51-0020270 (IRS Employer Identification No. of the sponsor and depositor) 323-7315 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class A Notes [x] DiscoverSeries Class B Notes [x] DiscoverSeries Class C Notes [x] 1 Credit Card Pass -Through Certificates [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No 2 PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The interest of Discover Card Execution Note Trust (the "Note Issuance Trust") in credit card receivables is held solely in the form of an interest in a collateral certificate issued by Discover Card Master Trust I (the "Master Trust"). No assets securitized by Discover Bank, the depositor, and held by the Master Trust were the subject of a demand to repurchase or replace for breach of representations and warranties during the monthly distribution period from March 1, 2015 to March 31, 2015. Discover Bank filed its most recent Form ABS-15G on February 2, 2015. The CIK number of Discover Bank is 0000894327. Monthly Performance Data The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. Of the accounts designated to the Master Trust, all have been originated at least 60 months prior to the date of this report. Seasoned accounts in general perform differently than newly originated or less seasoned accounts, typically with lower charge-off rates and higher payment rates. The aggregate Discover card portfolio represents all accounts originated by Discover Bank including those accounts not designated to the Master Trust and accordingly, the performance of the Discover card portfolio may differ materially from the performance of the Master Trust, and through the collateral certificate, the Note Issuance Trust. 3 PART II OTHER INFORMATION Item 8. Other Information Class A(2011-A) Notes. On March 16, 2015, the Note Issuance Trust, as Issuer of the DiscoverSeries Class A(2011-A) Notes (the Class A(2011-A) Notes), Discover Bank, as Depositor, Beneficiary, and Calculation Agent for the Note Issuance Trust, and the committed purchaser and purchaser of the Class A(2011-A) Notes and their agent agreed to (i) extend the existing termination date for the note purchase commitments to January 31, 2017, (ii) extend the existing liquidation commencement date of the Class A(2011-A) Notes to February 1, 2017, (iii) extend the existing expected maturity date of the Class A(2011-A) Notes to March 15, 2017, (iv) extend the existing expected principal payment date of the Class A(2011-A) Notes to March 15, 2017 and (v) extend the existing legal maturity date of the Class A(2011-A) Notes to September 16, 2019. In connection with any increase in the outstanding dollar principal amount of the Class A(2011-A) Notes, an interim expected maturity date and interim liquidation commencement date may be specified. Class A(2010-A) Notes. On March 31, 2015, the Note Issuance Trust, as Issuer of the DiscoverSeries Class A(2010-A) Notes (the Class A(2010-A) Notes), Discover Bank, as Depositor, Beneficiary, and Calculation Agent for the Note Issuance Trust, and the committed purchaser and purchaser of the Class A(2010-A) Notes and their agent agreed to (i) extend the existing termination date for the note purchase commitments to February 28, 2018, (ii) extend the existing liquidation commencement date of the Class A(2010-A) Notes to March 1, 2018, (iii) extend the existing expected maturity date of the Class A(2010-A) Notes to April 16, 2018, (iv) extend the existing expected principal payment date of the Class A(2010-A) Notes to April 16, 2018 and (v) extend the existing legal maturity date of the Class A(2010-A) Notes to October 15, 2020. In connection with any increase in the outstanding dollar principal amount of the Class A(2010-A) Notes, an interim expected maturity date and interim liquidation commencement date may be specified. No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust, if any, or noteholders of the Note Issuance Trust is not required in connection with a new issuance of certificates or notes. Discover Bank, pursuant to the Second Amended and Restated Pooling and Servicing Agreement, dated as of June 4, 2010, as amended (the Pooling and Servicing Agreement), by and between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee, may from time to time direct the trustee for the Master Trust to issue new series of certificates, or increase the size of outstanding series, if any, by issuing additional certificates, subject to certain requirements, including a requirement for rating agency consent or confirmation. Discover Bank, as beneficiary under the trust agreement for the Note Issuance Trust, may also direct the Note Issuance Trust to issue additional notes and may agree to increase the investor interest in receivables represented by the collateral certificate issued with respect to the Note Issuance Trust by a corresponding amount. Discover Bank may, in its sole discretion, subject to certain limitations, designate additional credit card accounts originated by Discover Bank or its affiliates, the receivables in which are to be added to the Master Trust, or convey interests in other credit card receivables pools to the Master Trust. In addition, Discover Bank will be required to designate additional credit card accounts, the receivables in which are to be added to the Master Trust, if the aggregate amount of principal receivables in the Master Trust on the last day of any month is less than a minimum level that relates to the sum of investor interests for Series 2007-CC and any other series then outstanding. Discover Bank, subject to certain limitations, may, but is not obligated to, remove credit card accounts from the Master Trust. These limitations include confirmation that, notwithstanding the removal of accounts, the minimum principal receivables balance in the Master Trust will be maintained and affirmation from rating agencies that the removal will not cause a lowering or withdrawal of their then current ratings on any class of any outstanding series of certificates or notes. 4 Item 9. Exhibits Exhibit No. Description 99.1 Series 2007-CC Monthly Statement. 99.2 DiscoverSeries Monthly Statement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DISCOVER BANK (Depositor) /s/ Michael F. Rickert Michael F. Rickert Vice President, Chief Financial Officer and Assistant Treasurer Date: April 15, 2015 5 Exhibit Index Exhibit No. Description Series 2007-CC Monthly Statement. DiscoverSeries Monthly Statement. 6
